Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a camera module movably mounted to the cabinet above the support shelf, the camera module being movable on the cabinet along a predefined direction between a retracted position proximal to a first end of the cabinet and an extended position proximal to a second end of the cabinet, the camera module being directed at the chilled chamber in the extended position to capture an image thereof, wherein the camera module is disposed between the door and the front edge of the support shelf along the transverse direction in the extended position. 
                The closest prior art of record, Chen (US 20180245840 A1), discloses all of the other limitations required by the claims. Illustratively, a refrigerator appliance #200 comprising a cabinet defining a chilled chamber; a door (#220 & #230) being rotatably hinged to the cabinet to provide selective access to the chilled chamber; a support shelf mounted within the chilled chamber, the support shelf extending along a transverse direction between a front edge proximal to the door and a rearward edge distal to the door (Fig. 2-3). Chen further discloses the at least one camera module #330 movably mounted to the door (via rails 310), the camera module being movable on the door. The camera module of Chen is not mounted within the cabinet so as to be movable between a retracted position proximal to a first end of the cabinet and an extended position proximal to a second end of the cabinet, wherein the camera module is directed at the chilled chamber in the extended position to capture an image thereof, and wherein, in the extended position, the camera module is disposed between the door and the front edge of the support shelf along the transverse direction. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Chen to incorporate the aforementioned limitations; especially since it would require a substantial reconstruction and redesign of the elements shown in Chen. Accordingly, as per MPEP § 2143.01, a finding of obviousness is precluded. For these reasons, the instant claims are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763